Case 2:19-cv-02289-DDP-GJS Document 6 Filed 03/28/19 Page 1 of 1 Page ID #:26

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

CARA OCALLAGHAN , et al.
                                                          2:19−cv−02289−DDP−GJS
                                        PLAINTIFF(S)

       v.
REGENTS OF THE UNIVERSITY OF
CALIFORNIA , et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

No Notice of Interested Parties has been filed. A Notice of Interested Parties must be filed with
every party’s first appearance. See Local Rule 7.1−1. Counsel must file a Notice of Interested
Parties immediately. Failure to do so may be addressed by judicial action, including sanctions.
See Local Rule 83−7.




Other Error(s):




                                          Clerk, U.S. District Court

Dated: March 28, 2019                     By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                             Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
